Clekiows, J.
Under decree of this court in the máttér of the application of Suejiro Tarada for a writ of habeas corpus (Casé No. 117), dated January 6, 1916, this respondent Tarada was Ordered to “remain as heretofore in the custody of . . . Richard L. Halsey, Immigration Inspector in charge at the Port of Honolulu”. He thereafter filed, herein a formal “appeal and notice of appeal” but has taken no further steps toward the appeal’s perfection. On January 19th he made what may bé called a partial escape, in breaking away from the harrow place where he was confined in the Immigration Station premises. On February 22d he made a completé escápe, and upon his apprehension, which was soon -effected, the United States Attorney petitioned for an order to show cause why he should hot be punished for contempt. This was granted, and at the hearing thereon a plea to the jurisdiction was interposed in behalf this respondent, the contention being that the court lost jurisdiction when it ordered the writ discharged and this respondent remanded to the custody of the immigration officers, that he has offended them and not this court, and, if not, that in any event his punishment should be by a criminal proceeding as for an escape or something of the kind. Though the respondent made no return to the order to show cause, and though his counsel then stated that he was in no position to deny the facts alleged and above recited in support of the petition for such order, the court has taken testimony, including that of the respondent himself who made ho objection to testifying* and the facts above stated have been established beyond any doubt.
A few words are called for on the jurisdictional question raised in the plea. Of course, the fact that the respondent possibly might be punished criminally, is immaterial. 9 Cyc. 32. On the broad aspect of the question neither counsel nor court has been able to find any cases in point. The general rule, however, seems to bring this respondent within the court’s power to punish for contempt. The power *669of Federal courts is limited, but it contemplates punishment of “disobedience by any party ... or other person to any lawful . . . order, rule, decree, or command of the said courts.” Judicial Code, sec. 268. The Federal statutory provision is very nearly in the language of Mr. McQuil-lin’s statement of the general rule, 9 Cyc. 8. In my own judgment, this respondent’s escape is virtually in disobedience of the court’s order: his obligation toward the court would seem to extend to the doing of all things to make its order effective. His escape was in the face of that order. A recent view of the Supreme Court is suggestive, as reflected in the syllabus of the report of United States v. Shipp, 214 U. S. 386-387, paragraph 2; see also Id., 425.
' The plea to the jurisdiction is overruled, the respondent is found guilty of contempt and sentenced to fourteen days’ imprisonment. On completion of the sentence, he will, of course, be returned to the custody of the Immigration Inspector in Charge.